On October 15, 1942, claimant was cranking an engine used in pumping oil wells when same back-fired and the crank struck claimant on the back of his right hand. He continued working and received no medical treatment for the injuries thereby inflicted other than home or self-administered treatment. On November 18, 1942, he again encountered the same type of accident and continued as before until December 13, 1942, when he sought and obtained professional medical treatment until April 19, 1943, when he returned to this same work.
Upon claims filed with the Industrial Commission several hearings were conducted resulting in an award of compensation to claimant for temporary disability from November 18, 1942, to April 19, 1943, and a further award for 25% permanent partial disability to the right hand.
Herein the respondents complain of the award as follows:
"The findings of fact and conclusions contained in the order are not supported by any competent evidence."
Thereunder petitioners point out that there is obvious error in awarding temporary disability commencing on November 18, 1942, for the reason that all the evidence is to the effect that claimant continued with his work until December 13, 1942. Claimant does not contest petitioners' position in that respect, and we therefore sustain petitioners in that contention.
Petitioners further insist that there is no competent evidence to support the award for 25% permanent partial disability to claimant's right hand. The major conflict in the testimony and opinions of the medical experts in that connection concerned the cause of the disability to the hand rather than the disability or the extent or nature thereof. Claimant sought by his testimony to show that the disability was caused by the accidents, and respondents sought to establish that the disability was caused by arthritis of long standing.
Some argument is advanced to the effect that in any event there is no evidence to show that there was any disability other than to one finger, and that therefore, a finger being a scheduled member, there is no legal authority to make an award for disability of the hand. But that is not the state of the evidence. Dr. Moore, a physician appointed by the commission to examine claimant, though testifying that the cause was arthritis, said that there is limitation of extension motion in all of the fingers of the hand, involving not only the joints of the fingers, but also the metacarpal joints of all of the fingers of the right hand; that every joint in the hand is affected.
Dr. Turlington testified to substantially the same disability to claimant's hand. Dr. Turlington also testified that the disability was caused by the industrial injury. His testimony as relates *Page 519 
to the cause of the disability is challenged as based upon an incomplete or inaccurate case history. Whether or not such challenge is valid our conclusion here must be the same.
Dr. Pace, though differing rather sharply with the other medical experts as to the extent of disability, insisting that there was only slight disability other than to one finger, still it was his opinion that the disability which did exist was associated with the industrial injury.
It is to be observed from the foregoing testimony that Dr. Pace was not in full accord with the other doctors as to the extent of the disability, but it is clear therefrom that the same constitutes expert testimony to the effect that the existing disability was in his opinion the result of the injury received in the accident.
We therefore conclude there was competent evidence to support the award as made for permanent partial disability to claimant's right hand, and in that respect the award is sustained. Planters Gin Co. v. McCurley, 157 Okla. 273,12 P.2d 173. The award for temporary disability is vacated, and the commission is directed to make such further order in that respect as may be proper.
HURST, V.C.J., and OSBORN, BAYLESS, CORN, and DAVISON, JJ., concur. RILEY, J., concurs in conclusion. GIBSON, C.J., and ARNOLD, J., dissent.